The defense to plaintiff's claim is put solely upon the ground that the superintendents of the poor as an auditing board had jurisdiction to audit and settle the account, and having exercised that power the plaintiff was bound by it and could not maintain an action upon his demand. (Vedder v. Supts. ofSchenectady, 5 Den. 564.) He was retained professionally by the defendants to conduct certain proceedings in bastardy instituted by their order, rendered the services, and is entitled to reasonable compensation. His employers took the benefit of his services, and then claimed the right to judicially determine how much they owed him. Their authority is derived from the statute which provides that "the superintendents of the poor shall audit and settle all accounts of overseers of the poor, justices of the peace and all other persons for services relating to the support, relief or transportation of county paupers, and shall from time to time draw on the county treasurer for the amount of the accounts they shall so audit and settle." It was more than intimated in (Hayes v. Symonds (9 Barb. 266), that purchases of material and employment of labor by the superintendents, for which they were authorized to contract, were not the class of accounts to which the statute cited had reference. It would seem to be the more reasonable interpretation that their auditing power does not extend to their own contracts, and so make them sit as judges upon questions relating to their own conduct and their own corporate liability. But without determining that question definitively, it seems to us clear that the plaintiff's claim was not one "relating to the support, relief and transportation" of the poor, as that phrase is used in the statute. The primary and specific object of bastardy proceedings *Page 85 
is the protection and indemnity of the town or county against a future and anticipated liability. Assuming that both mother and child are likely to become chargeable to the town, the effort is to procure indemnity against that danger. The right of the mother and child, if in fact paupers, to "support, relief or transportation," in no manner depends upon the bastardy proceedings. As paupers they are to be cared for whether the putative father is discovered or apprehended or not, and whether the county secures indemnity or fails in the attempt. The services of the plaintiff related to that effort by legal proceedings to procure such indemnity, and not to the support of the bastard, which it did not affect in any appreciable degree. The superintendents are by law authorized to institute such proceedings. These have for their purpose the benefit of the town or county, and not at all that of the illegitimate and its mother. The superintendents may properly employ professional assistance in conducting the proceedings. They become responsible as employers upon a contract which they are authorized to make, and whatever expense they thus incur is made a county charge and subject to the audit of the board of supervisors. The statute determines what are to be deemed county charges, and among them is specified "the moneys necessarily expended by any county officer in performing the duties of his office in cases in which no specific compensation for such services is provided by law." (1 R.S., chap. 13, tit. 4, § 3, subd. 9.) The accounts of the superintendents, including compensation for their services, are to be audited by the board of supervisors, and those accounts may include expenses necessarily incurred. The expense, therefore, of the employment of counsel to conduct proceedings in bastardy, the direct object of which is to indemnify the county and protect it from loss, may be allowed to the superintendents as a necessary expense incurred by them. The attorney must look to them as his employers, and may enforce his claim against them by an action at law, founded upon their contracts and their corporate liability, and the amount so reasonably and necessarily paid or incurred is to be reimbursed to them by the audit of the supervisors. *Page 86 
Indeed, where, as in this case, the bastardy proceedings have been successful, and indemnity secured, the statute seems to imply that the expenses incurred may be charged upon the putative father and immediate reimbursement obtained. The justices are required to certify among other things "the reasonable costs of apprehending and securing the said father, and of the order of filiation." (2 R.S. [6th ed.] 900, § 13.) Such father, to secure release, must not only give the requisite bond, but "pay the costs and charges so certified." This provision was evidently intended to throw upon the father not merely the technical "costs" of the proceeding, but the whole reasonable expense of the same which would otherwise be borne by the county. It was meant to give just and complete indemnity for the expenses incurred, and in Dunham v. Monell (Sup. to Hill  Den. 377), the expenses of "conducting the proceedings" appear to have been included in the certificate. In the present case there was a compromise. The superintendents accepted a gross sum. That was more than sufficient to cover all the expenses, and with indemnity thus secured to the county there was left no excuse for repudiating the just demand of the attorney. Abundant provision is thus made for the payment of such expenses as were here incurred. The superintendents are to be reimbursed by the county and the latter may throw the burden upon the putative father when he is discovered and held. Under such circumstances a construction which makes the superintendents judges in their own case, supreme over their own contracts, ought not to prevail where there is possibility of doubt.
We are of opinion that the judgments of the General Term and County Court should be reversed and that of the justice's court affirmed, with costs, in all the courts.
All concur.
Judgment accordingly. *Page 87